Citation Nr: 1505716	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for status post laser excision of a left vocal cord polyp.
 
2.  Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967, and from December 1990 to July 1991.  He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from July 2008 and May 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2011, the Veteran had a hearing before a Decision Review Officer (DRO) with respect to the dental issue and the transcript is of record.  (The Veteran did not request a hearing with respect to the polyp issue.)

In November 2012, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  A left vocal cord polyp was initially identified and removed after the Veteran entered his second period of active service.

2.  The Veteran has current residuals from laser excision of the left vocal cord polyp.

3.  The Veteran does not have a dental disability for which service connection for compensation purposes can be granted.



CONCLUSIONS OF LAW

1.  The Veteran is status post laser excision of a left vocal cord polyp that was incurred during active military service.  38 U.S.C.A. §§ 1110, 1111, 1137 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).

2.  The criteria for establishing service connection for compensation purposes for a dental disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

By way of March 2008 and May 2010 pre-adjudication letters, VA notified the Veteran of the information and evidence need to substantiate his dental and polyp claims, respectively.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Most recently, the February 2013 SSOC readjudicated the service connection claims after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, VA satisfied its duty to notify.  

Moreover, VA has complied with its duty to assist the Veteran in the development of his claims.  The evidence of record includes service treatment records (STRs), VA treatment records, private treatment records, Social Security Administration (SSA) records, and the Veteran's lay statements and hearing testimony.  The October 2012 VA examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Vocal Cord Polyp

The Veteran seeks service connection for status post laser excision of left vocal cord polyp.  He complains of trouble swallowing, hoarseness, and throat irritation.  Specifically, he contends that these residuals are related to the January 1991 excision of a polyp from his left vocal cord.  

The Veteran is competent to describe subjective complaints regarding his ability to swallow and any hoarseness or throat irritation because these symptoms are observable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes, however, that the December 2012 VA examiner found the Veteran does not have chronic laryngitis.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches where there has been an entry examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 116 (2003).

There was no entrance examination when the Veteran was ordered to active duty in December 1990; therefore, he is presumed sound at entrance as to his vocal cords.  38 U.S.C.A. § 1111; see Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where an entry examination may have been conducted but where the report of that examination was not available, case treated as if the presumption of sound condition attached but was rebutted); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) (noting that, by conducting both entry and separation physical examinations, the government is in best position to have reliable medical evidence about changes in a preexisting condition; if it does not, it cannot penalize the veteran in favor of whom all doubts are to be resolved); cf. Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) (holding that the presumption of sound condition attaches where there has been an entry examination in which the later complained-of disability was not detected).  

The December 2012 VA examiner refused to speculate with respect to whether the Veteran clearly and unmistakably had a left vocal cord polyp prior to beginning his active duty in December 1990.

STRs show that on December 26, 1990, just three weeks after returning to active service, the Veteran was referred to an ENT.  He complained of hoarseness of two years' duration, and stated that he felt like there was a "knot" in his throat.  The referring clinician noted that the Veteran had smoked for 20 years and that the Veteran's father had cancer of the throat.  The impression was that the Veteran had a left vocal cord polyp.  

The Veteran underwent laser excision of the polyp in January 1991.  The pathology report contains a diagnosis of "benign nodule consistent with singer's nodule, left vocal cord."  

An April 29, 1991 speech therapy evaluation shows that the Veteran continued to experience residual hoarseness despite a normal physical examination, although the hoarseness had reportedly improved.  

Based on this evidence showing a diagnosis and removal of a left vocal cord polyp during active duty and continuing current residuals of the excision, the Board concludes that service connection is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Dental Disability

Service connection for VA compensation purposes is only available for specified dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150.  A veteran may be entitled to service connection for other dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381(a), 17.161 (2014).  

The dental and oral conditions which may be service connected for VA compensation purposes are delineated at 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, and include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (Diagnostic Code 9900).  Compensation is also available for loss of teeth, but only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis, but not due to the loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2014).

The Veteran asserts that he has a dental disorder as a result of his military service. Specifically, he contends that he had eight teeth extracted shortly after returning to active duty service in December 1990.  At his hearing, the Veteran testified that he was told he needed to have the teeth removed as a preventive measure prior to deploying.  He stated that he was given "a partial" after having the teeth removed, but that he "never could wear them."  See Hearing Transcript at 4.  Afterwards, he had unspecified trouble with his gums and shifting of the remaining teeth.  The Veteran also testified that he had a tooth removed by VA prior to being discharged from his second period of active duty, and that afterwards he had "big trouble," which included a dry socket.  Id. at 5.

STRs from the Veteran's first period of active service show that he was missing all four wisdom teeth - #1, 16, 17, and 32 - as well as tooth #14 when he entered service.  This is shown on an initial dental examination report dated in March 1965.  Such report also demonstrates that the Veteran had teeth #3, 18, and 19 extracted upon entry into service.  

A November 1966 separation examination shows that the Veteran was missing teeth #3, 12, 14, and 16 from the top, and teeth #17, 18, 19, and 32 from the bottom.  Teeth # 1, 15, 20, and 31 were marked as restorable.

An August 1983 reserve dental examination report shows that the Veteran was missing teeth #1, 2, 3, 5, 12, 14, and 16 from the top, and teeth #17, 18, 19, 20, 29, 30, 31, and 32 from the bottom.  A September 1987 reserve dental examination report shows that the Veteran was also missing tooth #15.

There are no dental records available from the Veteran's second period of active service.  He reported "severe tooth or gum trouble" upon separation in April 1991.  The clinician wrote:  "Tooth pulled and partial Dec. 10, 1990."  It does not appear that a dental examination was performed at that time.

A February 1995 reserve dental examination report shows that the Veteran was missing teeth #1, 2, 3, 5, 7, 8, 9, 10, 12, 14, 16 from the top, and teeth #17, 18, 19, 30, 31, and 32 from the bottom.  In February 1995 and April 1999, the Veteran was issued a medical warning tag for an upper partial.  

Post-service VA treatment records indicate that the Veteran had an appointment with Roy A. Stout Dental Clinic at Fort McClellan in June 1991, and the VAMC Tuscaloosa in January 1992.  The RO requested these records, but they are apparently unavailable.

A December 1991 letter from a VA dentist at the Tuscaloosa VAMC establishes that the Veteran received treatment for a dry socket following extraction of tooth #32, and that he continued to have pain at the extraction site.

Post-service private treatment records dated in 2008 show that the Veteran continued to have dental problems and had several cavities filled.     

While the Board acknowledges the Veteran's assertions that he had at least eight teeth extracted during his second period of active service, the evidence of record indicates that only teeth #7, 8, 9, and 10 were extracted at some point between August 1983 and February 1995.  Nevertheless, whether these teeth were removed during or after service, the evidence of record fails to show that any loss of the Veteran's teeth (including #7, 8, 9, and 10) was due to bone loss of the maxilla or mandible caused by trauma or nonperiodontal disease (such as osteomyelitis).   Further, the record does not demonstrate, and the Veteran has not alleged, that he experienced any dental trauma while on active duty.  Simply, the Veteran has reported that he had teeth extracted in service, and that he continues to have problems with his gums and dentition.  Thus, for compensation purposes, the Veteran does not experience a disability for which service connection can be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for compensation purposes is denied.


ORDER

Service connection for status post laser excision of a left vocal cord polyp is granted.

Entitlement to service connection for a dental disability for compensation purposes is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


